DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The Action is responsive to the Application filed 03/10/2020.
3. Please note claims 1-20 are pending in which claims 1, 19 and 20 are independent.
Claim Rejections - 35 USC § 112
4. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.1. Claims 1-20 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per the claims 1 and 19-20, the claims each recites “… a last update timestamp associated with a first update to content of the messaging application feature received from a first source”.
As per the messaging application feature, based on specification [0018], “… messaging application features. Such features include social network or messaging features, such as a single chat messaging feature, a group chat messaging feature, a content sharing feature, profile information feature, or a comment feature”.
It can be comprehended that profile information feature may have content, for example, “name”, “address”, … and a name feature may have content, for example “John Doe”. However, as features, the content of “a single chat messaging” and “a group chat messaging feature” seem ambiguous because the features are themselves content. For example, should there be a feature “chat”, it is comprehensible that its content may be “single” or “group” and the content may be updated from singe to group or vice versa. However, when “a single chat” is self both a feature and a content, then how can the content be updated. In other words, a feature name (or an attribute name) is not seems updatable.
Claims 1, and 19-20 are further rejected because the claim recite “… the synchronization entry comprising a last update timestamp associated with a first update to content of the messaging application feature … within a write window of the last update timestamp …”.
It seems ambiguous on whether the last update timestamp representing a point of time as generally comprehended when an event occurs or representing a time range on which an event occurs and lasts.
A timestamp is a sequence of characters or encoded information identifying when a certain event occurred, usually giving date and time of day, sometimes accurate to a small fraction of a second. Whether a timestamp be a range or a point of time, then a window of time within the timestamp seems to be not ascertained on the metes and bounds of the claimed invention. 
As per claims 2-18, the claims depend upon claim 1 directly or indirectly and inherit the deficiency of being indefinite. Consequently, the claims 2-18 are rejected along the same rationale.
Claim Rejections - 35 USC § 103
5. The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37CPR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.1. Claims 1-3, 7-10, 14, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over 
Raghunathan et al.: “APPARATUS AND METHODS OF DATA SYNCHRONIZATION”, (U.S. Patent Application Publication US 20170308602 A1, filed 2015-01-09; and published 2017-10-26, hereafter “Raghunathan”), in view of 
IYER et al.: “MANAGING A TEMPORAL KEY PROPERTY IN A DATABASE MANAGEMENT SYSTEM”, (U.S. Patent Application Publication US 20130091112 A1, filed 2011-10-05; and published 2013-04-11, hereafter “IYER”).

As per claim 1, Raghunathan teaches a method comprising:
storing, by one or more processors of a computing device, a synchronization entry for a messaging application feature, the synchronization entry comprising a last update timestamp associated with a first update to content of the messaging application feature received from a first source (See [0016], [0026] and [0039], the entities and the attributes of the entities being synchronized, a given repository can synchronize one set of its attributes to a second repository; and a data model and/or schema may be structured to store synchronization transaction information that may include date and time of the conclusion of the synchronization activity, …, the source attributes, the destination attributes, and the starting and ending values of the meta-data counter. Here the change or update to meta-data or attributes reads on the update of content of the features and a first update);
receiving a second update to the content of the messaging application feature from the first source (See Figs. 2C-2E and [0046]-[0048], fetching the latest changes 202-1, the attributes of each entity exposed by the source for synchronization 202-2, the list of the attribute data types for the entity attributes 202-3, the key attributes for every entity 202-4, the types of the key attributes for every entity 202-5; retrieving new source changes 203-1, set subsets of data from a source to a destination 201-2; synchronizing two repositories 203-3, and storing the synchronization meta-data to a repository. Here the meta-data and the attribute both read on feature and latest changes reads on the second update).
Raghunathan does not explicitly teach determining that the second update was received within a write window of the last update timestamp, the write window having a predefined length.
However, IYER teaches determining that the second update was received within a write window of the last update timestamp, the write window having a predefined length (See Fig. 5A, steps 530-540, [0052] and [0074], In response to a request to update a row in a database table, the database management tool 122 may delete the database row and index entry corresponding to the update. If a time range overlap exists, the tool 122 may enforce the temporal key property by preventing the update. At step 535 the tool may determine whether there is a prior index entry having an end time after the start time of the update. In this context, the prior index entry is the highest entry in the index that sorts lower than the update and that has the same key as the update. If the tool determines that such prior index entry exists, then at step 530 the tool may store a pointer to the update in the overlap data structure. The tool may determine whether there is a subsequent index entry having a start time prior to the end time of the update. In this context, the subsequent index entry is the lowest entry in the index that sorts higher than the update and that has the same key as the update. If the tool determines that such subsequent index entry exists, then at step 530 the tool may store a pointer to the update in the overlap data structure. Here when an update time range overlaps with a prior or a subsequent one’s range, the update is prevented and its index stored in the overlap data structure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine IYER’s teaching with Raghunathan reference because IYER is dedicated to managing an index used to enforce a temporal key property in a RDBMS table and Raghunathan is dedicated to data synchronization and the combined teaching would have enabled Raghunathan to enforce a temporal key property by maintaining an index on a temporal key column ( or a set of columns) in a database table. The database management tool may consult and manage entries in the index in response to data synchronization serialization or conflict resolution. 
Raghunathan in view of IYER further teaches:
in response to determining that the second update was received within the write window of the last update timestamp, preventing updating the last update timestamp (See IYER: Table 2, [0052] and [0085], In response to a request to update a row in a database table, the database management tool 122 may delete the database row and index entry corresponding to the update. If a time range overlap exists, the tool 122 may enforce the temporal key property by preventing the update As discussed above, updates to the first "Alpha" row and the second "Alpha" row were temporarily impeded by overlaps created by database rows that had not yet been updated.); and
sending the first update and the second update to a client device in response to receiving a synchronization request from the client device based on the last update timestamp (See IYER: Table 2, [0052] and [0085], overlapping updates are stored in the overlap table and updates are pending to resolve).

As per claim 2, Raghunathan in view of IYER teaches the method of claim l, further comprising:
receiving the synchronization request from the client device (See Raghunathan: [0077] A system 1 can comprise: a data virtualization platform including: one or more servers; a communication interface arranged to receive data from and transmit data to user instruments; a communication interface arranged to receive data from and transmit data to storage repositories, the data virtualization platform structured to conduct synchronization within the data virtualization platform separate from the plurality of data repositories without requiring direct access to the plurality of data repositories.); and 
computing a synchronization time of the messaging application feature based on the synchronization request and the write window (See IYER: [0007], Each requested update may include a temporal key and an associated start time and end time). 

As per claim 3, Raghunathan in view of IYER teaches the method of claim 2, further comprising:
determining that the last update timestamp of the synchronization entry is greater the synchronization time (See IYER: [0080] At step 510, the database management tool accesses an update to be processed. For this example, it is assumed that the database management tool processes the update the first "Alpha" row, followed by the second "Alpha" row, and followed by third "Alpha" row (however, the end result of the method 500 is the same regardless of the order in which the updates are processed). Thus, the tool accesses the first "Alpha" row. At step 515, the tool deletes the first "Alpha" row (and its corresponding index entry) by following the steps of the method 300. Then, at step 520, the tool determines that the index includes an entry with the key in the update ("Alpha"), since the table includes the second "Alpha" row and the third "Alpha" row. At step 525, the tool determines that there is no index entry with the same key, start time, and end time as the desired update for the first "Alpha" row, since there is no "Alpha" database row with a start time of "02/01/2007" and an end time of "01/01/2009." At step 530, the tool determines that there is no prior index entry with an end time after the start time of the update. Thus, the process proceeds to step 540, where the tool determines that there is a subsequent index entry with a start time prior to the end time of the update. Specifically, the tool determines that the start time of the second "Alpha" database row, which has not yet been updated, has a start time of "12/01/2008," which is prior to the "01/01/2009" end time of the update. Accordingly, at step 530 the tool stores a pointer to the first "Alpha" row update in an overlap data structure.); and
retrieving the first update and the second update to the content of the messaging application feature from the first source in response to determining that the last update timestamp of the synchronization entry is greater the last synchronization time (See IYER: [0080] At step 510, the database management tool accesses an update to be processed. For this example, it is assumed that the database management tool processes the update the first "Alpha" row, followed by the second "Alpha" row, and followed by third "Alpha" row (however, the end result of the method 500 is the same regardless of the order in which the updates are processed). Thus, the tool accesses the first "Alpha" row. At step 515, the tool deletes the first "Alpha" row (and its corresponding index entry) by following the steps of the method 300. Then, at step 520, the tool determines that the index includes an entry with the key in the update ("Alpha"), since the table includes the second "Alpha" row and the third "Alpha" row. At step 525, the tool determines that there is no index entry with the same key, start time, and end time as the desired update for the first "Alpha" row, since there is no "Alpha" database row with a start time of "02/01/2007" and an end time of "01/01/2009." At step 530, the tool determines that there is no prior index entry with an end time after the start time of the update. Thus, the process proceeds to step 540, where the tool determines that there is a subsequent index entry with a start time prior to the end time of the update. Specifically, the tool determines that the start time of the second "Alpha" database row, which has not yet been updated, has a start time of "12/01/2008," which is prior to the "01/01/2009" end time of the update. Accordingly, at step 530 the tool stores a pointer to the first "Alpha" row update in an overlap data structure.). 

As per claim 7, Raghunathan in view of IYER teaches the method of claim 1, wherein the first source is a first user, and wherein the client device is associated with a second user (See IYER: [0042]-[0043], Embodiments of the invention may be provided to end users through a cloud computing infrastructure and Cloud computing resources are provided where users are charged only for the computing resources actually used).

As per claim 8, Raghunathan in view of IYER teaches the method of claim 1, wherein the messaging application feature comprises at least one of a single chat messaging feature, a group messaging feature, a content sharing feature, profile information feature, or a comment feature (See Raghunathan: [0061], The only information stored, in these embodiments, is metadata, which includes the change counter 500 that is the most common type of metadata stored. ).

As per claim 9, Raghunathan in view of IYER teaches the method of claim 8, wherein the single chat messaging feature is associated with a first write window that is shorter than a second write window associated with the group messaging feature (See IYER: [0030], determining whether the time range of an index entry having the same temporal key as the request overlaps any time point within the time range of the request. If the tool determines that a time range overlap exists, then the tool may reject the requested insertion to enforce the temporal key property. Conversely, if the tool determines that an overlap does not exist, then the tool may add an index entry corresponding to the request and may insert a database row corresponding to the insert request. In response to a request to update a row in a database table, the database management tool may delete the existing index entry and database row referenced in the request. Provided that an overlap does not exist, the tool then may insert a new index entry and database row corresponding to the update request.).

As per claim 10, Raghunathan in view of IYER teaches the method of claim 1, further comprising:
receiving a third update to the content of the messaging application feature from the first source (See Raghunathan: [0065], A method 3 can include the features of method 2 and can include applying pending insertions first; applying updates after applying pending insertions; and applying identified deletions after applying updates following applying the pending insertions first.);
determining that the third update was received after the write window measured from the last update timestamp (See IYER: [0080], determining that there is no prior index entry with an end time after the start time of the update); and
in response to determining that the third update ,vas received after the write window, updating the last update timestamp with a current timestamp (See IYER: [0007] Another embodiment of the invention includes a method for enforcing a temporal key property in a database table. The method may include receiving a request to perform a searched update of one or more database rows in the table. Each requested update may include a temporal key and an associated start time and end time. Further, the method may include accessing an index corresponding to temporal keys in the table, wherein each entry in the index includes one of the temporal keys and an associated start time and end time.).

As per claim 14, Raghunathan in view of IYER teaches the method of claim 1, wherein the last update timestamp is a first last update timestamp associated with the first source, further comprising:
receiving a third update to the content of the messaging application feature from a second source (See Raghunathan, [0082] A system 6 can include the structure of any of systems 1-5 and can include the data virtualization platform including one or more of the following: a change interface having a change counter and arranged to hold a unique repository identifier, a change operation, an entity name, an attribute name, a hash of the changed attribute value, and a change status; a change collection interface structured to add a change, iterate through collected changes, retrieve a specific change, check if the collected changes contains a specific change, manage a list of entity keys for the change collection interface, and check if a given change is in conflict with the collected changes; a synchronizer interface structured to retrieve new source changes, set subsets of data from a source to a destination, synchronize two repositories to each other, reset change tracking meta-data, provide errors encountered, and log and report on transactions; a change source interface structured to fetch latest changes, attributes of each entity exposed by a source for synchronization, a list of attribute data types for the entity attributes, types of key attributes for every entity, and key attributes for every entity, and structured to delete an entity, insert an entity, update an entity, and specify a mapping to a configured destination entity; a sync specification interface having a source repository, a destination repository, a sync repository to store synchronization meta-data, and a sync map between source entities and destination entities; a sync map interface having a list of source entities, an identification of a destination repository, a query for a source subset that when executed on a source entity specifies a data subset targeted for the destination repository, and a set of attribute mappings from the source entity to the destination entity; a sync transaction interface that provides the attributes to store synchronization transaction information including date and time of conclusion of the synchronization activity, a unique source identifier, a unique destination identifier, source entities, destination entities, source attributes, destination attributes, and the starting and ending values of a meta-data counter; a sync status interface that provides the status of an ongoing synchronization operation via states that cycle between labels of success, pending, error, manual, skipped, and in source; a change hash interface structured to provide a hash or unique numeric code or an attribute value using an algorithm employed to compute a hash value, and data structures to maintain groups of hashes including collections, maps, and trees; a sync operation interface to describe modes and manner of changes from among no change, insertion, update, and deletion; or a sync exception interface that provides a synchronization error message and context associated with the synchronization error message.);
retrieving a second last update timestamp for the second source (See Raghunathan, [0082] A system 6 can include the structure of any of systems 1-5 and can include the data virtualization platform including one or more of the following: a change interface having a change counter and arranged to hold a unique repository identifier, a change operation, an entity name, an attribute name, a hash of the changed attribute value, and a change status; a change collection interface structured to add a change, iterate through collected changes, retrieve a specific change, check if the collected changes contains a specific change, manage a list of entity keys for the change collection interface, and check if a given change is in conflict with the collected changes; a synchronizer interface structured to retrieve new source changes, set subsets of data from a source to a destination, synchronize two repositories to each other, reset change tracking meta-data, provide errors encountered, and log and report on transactions; a change source interface structured to fetch latest changes, attributes of each entity exposed by a source for synchronization, a list of attribute data types for the entity attributes, types of key attributes for every entity, and key attributes for every entity, and structured to delete an entity, insert an entity, update an entity, and specify a mapping to a configured destination entity; a sync specification interface having a source repository, a destination repository, a sync repository to store synchronization meta-data, and a sync map between source entities and destination entities; a sync map interface having a list of source entities, an identification of a destination repository, a query for a source subset that when executed on a source entity specifies a data subset targeted for the destination repository, and a set of attribute mappings from the source entity to the destination entity; a sync transaction interface that provides the attributes to store synchronization transaction information including date and time of conclusion of the synchronization activity, a unique source identifier, a unique destination identifier, source entities, destination entities, source attributes, destination attributes, and the starting and ending values of a meta-data counter; a sync status interface that provides the status of an ongoing synchronization operation via states that cycle between labels of success, pending, error, manual, skipped, and in source; a change hash interface structured to provide a hash or unique numeric code or an attribute value using an algorithm employed to compute a hash value, and data structures to maintain groups of hashes including collections, maps, and trees; a sync operation interface to describe modes and manner of changes from among no change, insertion, update, and deletion; or a sync exception interface that provides a synchronization error message and context associated with the synchronization error message.); 
determining that the third update was received after the write window measured from the second last update timestamp (See Raghunathan, [0065] A method 3 can include the features of method 2 and can include applying pending insertions first; applying updates after applying pending insertions; and applying identified deletions after applying updates following applying the pending insertions first.); and
in response to determining that the third update was received after the write window, updating the second last update timestamp with a current timestamp (See IYER: [0073]-[0074], If at step 520 the database management tool determines that the index includes an entry having the same temporal key as the update, then at step 525 the tool may determine whether the index includes an entry having the same temporal key, start time and end time as the update. If so, then a total time range overlap exists, since the database already includes a row having the same temporal key and the same time range designated in the update. However, such total overlap may be a temporary overlap occurring as a result of the update overlapping with an index entry that has not yet been updated. Thus, at step 530 the tool stores a pointer to the update in the overlap data structure so that the tool may access the update for further processing. Then, the process proceeds to step 555, described below; and If the database management tool determines that the index does not include an entry having the same temporal key, start time and end time as the update, then the tool may determine whether the time range of the update partially overlaps with the time range of one or more index entries. More specifically, at step 535 the tool may determine whether there is a prior index entry having an end time after the start time of the update. In this context, the prior index entry is the highest entry in the index that sorts lower than the update and that has the same key as the update. If the tool determines that such prior index entry exists, then at step 530 the tool may store a pointer to the update in the overlap data structure. If the tool determines that such prior index entry does not exist, then at step 540 the tool may determine whether there is a subsequent index entry having a start time prior to the end time of the update. In this context, the subsequent index entry is the lowest entry in the index that sorts higher than the update and that has the same key as the update. If the tool determines that such subsequent index entry exists, then at step 530 the tool may store a pointer to the update in the overlap data structure. If the tool determines that such subsequent index entry does not exist, then the tool has determined that a time range overlap does not exist. Accordingly, at step 545 the tool may add an index entry corresponding to the update, and at step 550 the tool may direct the RDBMS to insert a database row corresponding to the update.).

As per claim 16, Raghunathan in view of IYER teaches the method of claim 1, further comprising in response to receiving the synchronization request from the client device, providing, to the client device, data corresponding to the messaging application feature from a time earlier than a last time the client device was synchronized (See Raghunathan: [0064] A method 2 can include reading configuration data into a data virtualization platform, the configuration data being data regarding source repositories, destination repositories, and data mappings, the data virtualization platform including one or more servers, the data virtualization platform operable to communicate with a user device such that the user device accesses data from storage repositories via the data virtualization platform without direct connectivity to the storage repositories; updating a subset of originating data destined for a destination repository, the subset of originating data being from a source; checking the source for new changes since the source was last checked; identifying pending changes for the destination repository since a last synchronization of the destination repository, the pending changes being generated in one or more entities; checking for conflicts for pending changes; applying a conflict resolution policy; ordering the one or more entities in a fixed execution order prior to synchronize data; and synchronizing the data.).

As per claim 18, Raghunathan in view of IYER teaches the method of claim 16, further comprising deleting duplicate content from the messaging application feature in response to receiving the data (See IYER: [0008] and [0052], for each requested update, the method may include deleting the database row to be updated; and in response to a request to insert a row in a database table, the database management tool 122 may probe the index 124 to determine whether the time range provided in the request overlaps at any point in time with a time range of an index entry. If no time range overlap exists, the database management tool 122 may add an index entry corresponding to the request and direct the RDBMS 126 to insert a database row corresponding to the request. If a time range overlap exists, the tool 122 may enforce the temporal key property by preventing the insertion. In response to a request to update a row in a database table, the database management tool 122 may delete the database row and index entry corresponding to the update. If no time range overlap exists, the database management tool 122 may add an index entry corresponding to the update and may direct the RDBMS 126 to insert a database row corresponding to the update. If a time range overlap exists, the tool 122 may enforce the temporal key property by preventing the update.).

As per claim 19, the claim recites a system comprising one or more processors of a computing device, and a memory storing instructions that, when executed by the one or more processors, configure the one or more processors (See Raghunathan: [0074], a non-transitory machine readable storage device can comprise instructions stored thereon, which, when performed by a machine, cause the machine to perform operations, the operations comprising one or more features similar to or identical to features of methods and techniques described herein. The physical structures of such instructions may be operated on by one or more processors) to perform operations comprising the steps of the method as recited in claim 1 above and as rejected under 35 U.S.C. § 103 as unpatentable over Raghunathan in view of IYER.
Therefore, claim 19 is rejected along the same rationale that rejected claim 1. 

As per claim 20, the claim recites a non‐transitory computer‐readable storage medium, the computer‐readable storage medium including instructions that when executed by one or more processors of a computing device, cause the one or more processors (See Raghunathan: [0074], a non-transitory machine readable storage device can comprise instructions stored thereon, which, when performed by a machine, cause the machine to perform operations, the operations comprising one or more features similar to or identical to features of methods and techniques described herein. The physical structures of such instructions may be operated on by one or more processors) to perform operations comprising the steps of the method as recited in claim 1 above and as rejected under 35 U.S.C. § 103 as unpatentable over Raghunathan in view of IYER.
Therefore, claim 20 is rejected along the same rationale that rejected claim 1. 

5.2. Claims 4-6, 11-13, 15 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over 
Raghunathan in view of IYER, as applied to claims 1-3, 7-10, 14, 16 and 18-20 above, and further in view of 
Castaneda; Frank J.: “RANGING SCALABLE TIME STAMP DATA SYNCHRONIZATION”, (U.S. Patent US 8001076 B2, filed 2005-07-12; and published 2011-08-16, hereafter “Castaneda”).

As per claim 4, Raghunathan in view of IYER does not explicitly teach the method of claim 2, wherein the synchronization time is computed by subtracting the write window from a last synchronization timestamp indicating a last time the client device was synchronized.
However, Castaneda teaches the method of claim 2, wherein the synchronization time is computed by subtracting the write window from a last synchronization timestamp indicating a last time the client device was synchronized (See col. 3, lines 50-58, Utilizing the error and offset values, a maximum and minimum time can form a range about an actual time in the remote host computing platform 110 such that when last and next time stamp synchronization anchors are produced, the minimum boundary of the last time stamp synchronization anchor and the maximum boundary of the next time stamp synchronization anchor can be used as the time stamp range in identifying data in the primary data source 140A to be provided as updates to the remote data source 140B.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Castaneda’s teaching with Raghunathan in view of IYER reference because Castaneda is dedicated to scalable, ranging time stamp based data synchronization, IYER is dedicated to managing an index used to enforce a temporal key property in a RDBMS table and Raghunathan is dedicated to data synchronization and the combined teaching would have enabled Raghunathan in view of IYER reference to perform data synchronization for a data processing system based upon time stamps while appreciating the benefit of the scalability of the data processing system.

As per claim 6, Raghunathan in view of IYER and further in view of Castaneda teaches the method of claim 4, further comprising retrieving content of the messaging application feature that is associated with an update timestamp that follows the synchronization time (See Raghunathan: Figs. 2C-2E and [0046]-[0048], fetching the latest changes 202-1, the attributes of each entity exposed by the source for synchronization 202-2, the list of the attribute data types for the entity attributes 202-3, the key attributes for every entity 202-4, the types of the key attributes for every entity 202-5; retrieving new source changes 203-1, set subsets of data from a source to a destination 201-2; synchronizing two repositories 203-3, and storing the synchronization meta-data to a repository. Here the meta-data and the attribute both read on feature and latest changes reads on the second update).

As per claim 5, Raghunathan in view of IYER and further in view of Castaneda teaches the method of claim 2, wherein the synchronization time is computed by subtracting a synchronization window from a last synchronization timestamp indicating a last time the client device was synchronized, wherein the synchronization window is larger than the write window (See Castaneda: col. 3, lines 50-58, the ranging time stamp synchronization process 160 can identify error and offset values during a resynchronization process with the remote host computing platform 120. Utilizing the error and offset values, a maximum and minimum time can form a range about an actual time in the remote host computing platform 110 such that when last and next time stamp synchronization anchors are produced, the minimum boundary of the last time stamp synchronization anchor and the maximum boundary of the next time stamp synchronization anchor can be used as the time stamp range in identifying data in the primary data source 140A to be provided as updates to the remote data source 140B).

As per claim 11, Raghunathan in view of IYER, and further in view of Castaneda teaches the method of claim 1, wherein determining that the second update was received within a write window of the last update timestamp comprises:
retrieving the last update timestamp from the synchronization entry associated with the first source (See Castaneda: col. 5, lines 13-27, the use of a ranging timestamp in rare circumstances can retrieve an update that the client already has received in the synchronization context. This "ghost update" need not affect the integrity of the data store on either the client or server, however. Rather, in the event of conflict a possible ghost update can be identified as an update that falls inside the range of the last time anchor. This circumstance can be handled with a conflict resolution policy that specifies that a real update always wins over a possible ghost update. In this way, the network bandwidth saved in consequence of the foregoing methodology and the convenience of not having to maintain a time server can outweigh any wasted bandwidth in synchronizing ghost updates while the integrity of the synchronized data can always be maintained.);
retrieving the write window associated with the messaging application feature (See Castaneda: col. 4, lines 16-36, col. 5, lines 13-27, and col. 5, line 1-212, .delta. ##EQU00001## .lamda..rho. ##EQU00001.2## .phi..lamda. ##EQU00001.3## .lamda..delta. ##EQU00001.4## .ltoreq. ##EQU00001.5## In the shown equations, the variable .delta. is the round-trip delay between requesting t.sub.b (time before request) and receiving t.sub.a (time after request) a time from the remote computing platform, the variable .epsilon. is the error, the variable .lamda. is the distance, the variable .rho. is the accuracy of the clock, the variable .phi. is the clock offset, and the variable t.sub.r is the retrieved time from the remote computing platform. An offset further can be computed in block 270 based upon the sum of the time retrieved from the remote host computing platform, the computed error and the known accuracy of the clock of the primary host computing platform; the use of a ranging timestamp in rare circumstances can retrieve an update that the client already has received in the synchronization context. This "ghost update" need not affect the integrity of the data store on either the client or server, however. Rather, in the event of conflict a possible ghost update can be identified as an update that falls inside the range of the last time anchor. This circumstance can be handled with a conflict resolution policy that specifies that a real update always wins over a possible ghost update. In this way, the network bandwidth saved in consequence of the foregoing methodology and the convenience of not having to maintain a time server can outweigh any wasted bandwidth in synchronizing ghost updates while the integrity of the synchronized data can always be maintained; and a first data item from the primary data source can be retrieved and a time stamp for the retrieved data can be compared to the range defined by the minimum time of the last time stamp synchronization anchor and the maximum time of the next time stamp synchronization anchor. If the data item falls within the range in decision block 340, the data item 350 can be provided to the remote data source as an update in block 350. Subsequently, in decision block 360, if more data items remain to be examined, in block 370 a next data item can be retrieved for processing. When no further data items remain to be processed, the data synchronization process can end in block 380.); 
obtaining a current timestamp of the second update (See Castaneda: col. 5, lines 13-27, the use of a ranging timestamp in rare circumstances can retrieve an update that the client already has received in the synchronization context. This "ghost update" need not affect the integrity of the data store on either the client or server, however. Rather, in the event of conflict a possible ghost update can be identified as an update that falls inside the range of the last time anchor. This circumstance can be handled with a conflict resolution policy that specifies that a real update always wins over a possible ghost update. In this way, the network bandwidth saved in consequence of the foregoing methodology and the convenience of not having to maintain a time server can outweigh any wasted bandwidth in synchronizing ghost updates while the integrity of the synchronized data can always be maintained.);
computing a difference between the last update timestamp and the current timestamp (See Castaneda: col. 3, lines 44-58, To facilitate the computation of the ranging time stamp synchronization anchors, ranging time stamp synchronization process 160 can be coupled to the data synchronization logic 150. The ranging time stamp synchronization process 160 can identify error and offset values during a resynchronization process with the remote host computing platform 120. Utilizing the error and offset values, a maximum and minimum time can form a range about an actual time in the remote host computing platform 110 such that when last and next time stamp synchronization anchors are produced, the minimum boundary of the last time stamp synchronization anchor and the maximum boundary of the next time stamp synchronization anchor can be used as the time stamp range in identifying data in the primary data source 140A to be provided as updates to the remote data source 140B.);
comparing the difference to the write window (See Castaneda: col. 1, lines 31-45, Advanced, server based data synchronization often uses time stamping concepts to resolve synchronization conflicts between modified data items in a data set. In the time stamp methodology, whenever a data item is added, deleted or changed, a time stamp indicating the time of the change can be associated with the data item. During synchronization, the time stamps between data items in a data set can be compared and the most recently time stamped data item is presumed to be the valid data item. The other data item can be discarded. As it will be recognized by the skilled artisan, however, the success of the time stamping methodology depends largely on the synchronization of the times of the computing platforms performing the data synchronization. Where one clock runs faster than the other, unintended results can occur.); and 
determining that the difference is less than the write window (See Castaneda: col. 4, lines 1-11, The resynchronization process can begin in block 240. In block 240, a current system time can be retrieved for the primary host computing platform. Subsequently, in block 250 a time can be retrieved from the remote host computing platform. Thereafter, in block 260 a current system again can be retrieved for the primary host computing platform. In block 270, the difference between the latter retrieved system time and the initially retrieved system time can be determined as can a mean time based upon the difference therein producing a roundtrip delay value.).

As per claim 12, Raghunathan in view of IYER and further in view of Castaneda teaches the method of claim 1, wherein the synchronization entry maintains a last update timestamp for each source associated with the messaging application feature (See Castaneda: col. 5, lines 13-27, the use of a ranging timestamp in rare circumstances can retrieve an update that the client already has received in the synchronization context. This "ghost update" need not affect the integrity of the data store on either the client or server, however. Rather, in the event of conflict a possible ghost update can be identified as an update that falls inside the range of the last time anchor. This circumstance can be handled with a conflict resolution policy that specifies that a real update always wins over a possible ghost update. In this way, the network bandwidth saved in consequence of the foregoing methodology and the convenience of not having to maintain a time server can outweigh any wasted bandwidth in synchronizing ghost updates while the integrity of the synchronized data can always be maintained.). 

As per claim 13, Raghunathan in view of IYER and further in view of Castaneda teaches the method of claim 1, wherein a size of the write window corresponds to a number of write and read messages a given update to the messaging application feature generates, wherein a first write window having a first size generates a first frequency of read messages, and wherein a second write window having a second size, smaller than the first size, generates a second frequency of read messages, and wherein the second frequency is lower than the first frequency (See Raghunathan: [0041], The configuration may include one or more of the following: a configuration schema definition that constrains the validity of configuration information; connection information for the virtualized sources and destinations required by the data virtualization platform 101 or a data virtualization platform similar to data virtualization platform 101; parameters, such as synchronization interval or frequency, that govern the execution of the data virtualization platform 101 or a data virtualization platform similar to data virtualization platform 101; and a mapping between the source and destination entities and their attributes to implement methods of synchronization of the data virtualization platform 101 or a data virtualization platform similar to data virtualization platform 101. The data virtualization platform 101 or a data virtualization platform similar to data virtualization platform 101 may be structured to apply an appropriate conflict resolution policy that resolves detected conflicts including cancelling or applying the pending change as inferred from the determined policy. Castaneda:  Abstract, embodiments of the present invention address deficiencies of the art in respect to time stamp based data synchronization and provide a method, system and computer program product for scalable, ranging time stamp based data synchronization. In an embodiment of the invention, a ranging time stamp synchronization method can include computing a time range for a specified time, and producing time stamp synchronization anchors using the time range for each of the anchors. Optionally, a drift value can be computed for the time range and the computing and producing steps can be repeated when the drift value exceeds a threshold. Finally, the anchors can be used to determine whether to update data items in a remote data source in the remote host computing platform with data items from a primary data source in the primary host computing platform.).

As per claim 15, Raghunathan in view of IYER and further in view of Castaneda teaches the method of claim 1, further comprising:
storing the synchronization entry in a table of synchronization entries, each synchronization entry in the table comprises a row in the table (See Raghunathan: [0014]-[0015], in various embodiments, a data virtualization platform can be structured as a data virtualization layer such that access to repository objects can be attained where direct connectivity to the repository objects is not possible. The data virtualization platform can be implemented to operate on objects that are exposed via views that may transform the original repository content significantly. The data virtualization platform can be implemented to operate on objects, where object definitions may be different between source and destination repositories. The data virtualization platform can be implemented to operate on objects that may be composed of attributes simultaneously derived from multiple heterogeneous repositories, for instance a relational database, a spreadsheet, and an XML (extensible markup language) web service. The data virtualization platform can be structured as abovementioned without intervention with repositories directly for execution of procedures, such as stored procedures and triggers. The data virtualization platform can be structured, unlike typical extant methods and systems, to operate without assuming that the source and destination entities in a synchronization procedure and attribute definitions are identical or that each object is synchronized in its entirety with all associated attributes. In addition, the data virtualization platform can be structured, unlike typical extant methods and systems, to operate without exchange synchronization meta-data between synchronizing repositories, which can eliminates designing data repositories to store such meta-data; and in various embodiments, a method, a configuration mechanism, and an execution framework is provided such that any of these repositories can be synched, where operation is in a virtualized data environment. Embodiments of a data virtualization layer, which abstracts away the connection detail and the other assorted details regarding communication of a user instrument directly to a data repository, can be structured to operate in a data virtual arena that includes syncing multiple repositories. For example, a SQL (structured query language) server database, an Oracle database, an Excel file, a web service, or other electronic containing data can be situated in the data virtual environment, and can be treated identically. Further, a data virtualization platform can be structured such that any metadata information about that a synchronization—process, mechanism—does not need to be stored in either of the two repositories synced, or transferred from one repository of the synchronization to another repository of the synchronization. Such a data virtualization platform need not physically alter any of those repositories that are being synchronized.); and
retrieving the synchronization entry from a corresponding row in the table to obtain the last update timestamp (See Castaneda: col. 5, lines 1-27, In block 330, a first data item from the primary data source can be retrieved and a time stamp for the retrieved data can be compared to the range defined by the minimum time of the last time stamp synchronization anchor and the maximum time of the next time stamp synchronization anchor. If the data item falls within the range in decision block 340, the data item 350 can be provided to the remote data source as an update in block 350. Subsequently, in decision block 360, if more data items remain to be examined, in block 370 a next data item can be retrieved for processing. When no further data items remain to be processed, the data synchronization process can end in block 380; and the use of a ranging timestamp in rare circumstances can retrieve an update that the client already has received in the synchronization context. This "ghost update" need not affect the integrity of the data store on either the client or server, however. Rather, in the event of conflict a possible ghost update can be identified as an update that falls inside the range of the last time anchor. This circumstance can be handled with a conflict resolution policy that specifies that a real update always wins over a possible ghost update. In this way, the network bandwidth saved in consequence of the foregoing methodology and the convenience of not having to maintain a time server can outweigh any wasted bandwidth in synchronizing ghost updates while the integrity of the synchronized data can always be maintained.).

As per claim 17, Raghunathan in view of IYER and further in view of Castaneda teaches the method of claim 16, wherein the last time the client device was synchronized is received in a token provided by the client device (See Castaneda: col. 4, lines 52-67, Utilizing the computed error and offset, time stamp synchronization anchors can be produced during a requested data synchronization operation. More particularly, FIG. 3 is a flow chart illustrating a process for performing data synchronization using ranging time stamp synchronization anchors. As shown in FIG. 3, in block 310 a request for data synchronization can be received for updated data falling within a specified time range. Subsequently, in block 320 a last and next synchronization anchor can be computed based upon the specified time range. Each anchor can include a minimum time value and a maximum time value. The minimum time value can be the selected time added to the offset less the error value. The maximum time value, by comparison, can be the selected time added to the offset in addition to the error value. The remote time, in turn, can be guaranteed to fall within the range of the minimum and maximum time values).
References
6.1. The prior art made of record: 
   A. U.S. Patent Application Publication US-20170308602-A1.
   B. U.S. Patent Application Publication US-20130091112-A1.
   C. U.S. Patent US-8001076-B2.
6.2. The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. 
Conclusion
7.1. Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
7.2. In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Contact Information
8. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hours.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
KUEN S LU  /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
April 28, 2022